Pursuant to the recommendation of the Professional Conduct Board filed July 18, 1996, and approval thereof, it is hereby ordered that Gary A. Strassenburg, Esq., is placed on disability inactive status and ordered to perform an immediate, diligent search for the property delivered to him by Paul Rieklis and not returned by him to Mr. Ricklis and deliver the property to bar counsel.
Fhture readmission to the Bar shall be contingent upon provision of all restitution set forth in the settlement agreement filed with the Professional Conduct Board on June 3, 1996.